


116 HR 2067 IH: Aid for Trade Act of 2019
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2067
IN THE HOUSE OF REPRESENTATIVES

April 3, 2019
Mr. Guest introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To improve the coordination of programs to provide trade capacity building assistance, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Aid for Trade Act of 2019.  2.FindingsCongress makes the following findings: 
(1)Productive international trading relationships are vital to the economic growth and national security of the United States.  (2)According to the United States Agency for International Development, 11 of America’s top 15 trading partners were once recipients of United States foreign assistance, and some of the fastest growing markets are former recipients of United States foreign assistance. 
(3)Stable trading relationships promote security and prosperity, and leadership by the United States in international trade fosters the expansion of open markets and can help level the playing field for United States businesses, workers, and consumers in the global marketplace.  (4)Programs to provide trade capacity building assistance strengthen good governance, advance rule of law, combat corruption, promote human rights, reduce poverty, and spur economic opportunity. 
(5)Private-sector-led trade and investment are fundamental components of inclusive growth and development. Programs to provide trade capacity building assistance help developing countries to reduce and eliminate nontariff trade barriers that inhibit the ability of such countries to implement trade agreements, participate in the global economy, create jobs and economic opportunity, and reduce poverty.  (6)Reducing trade transaction costs through trade capacity improvements and trade facilitation reforms will assist United States exporters and small and medium-size enterprises reach new customers in developing countries. Reducing these costs through trade facilitation reforms will assist developing country businesses to trade and invest with each other and take advantage of global supply and value chains. 
(7)According to the United States Trade Representative, the United States is one of the largest single-country providers of trade-related assistance (also called trade capacity building assistance or Aid for Trade).  (8)At the 9th Ministerial of the World Trade Organization in Bali, Indonesia, in December 2013, the 159 members of the World Trade Organization (WTO) concluded the Trade Facilitation Agreement (TFA), the first global WTO trade agreement in 20 years. WTO members amended the WTO agreements to include the TFA on November 27, 2014, and opened it for acceptance by WTO members. The TFA entered into force on February 22, 2017, after ratification by two-thirds of the WTO membership. 
(9)The TFA includes measures and obligations designed to streamline customs procedures, increase customs transparency, and speed the flow of goods across borders.  (10)According to the Organization for Economic Cooperation and Development (OECD), full implementation of the TFA could reduce trade costs by as much as an estimated 16.5 percent of low income countries, 17 percent for lower-middle income countries, 14.6 percent for upper-middle income countries, and 11.8 percent for OECD countries. 
(11)The OECD has noted that trade barriers created by ineffective policies and burdensome rules and procedures can incentivize corrupt business practices, and therefore all relevant stakeholders have an interest in supporting efforts to streamline trade regulation and reduce non-tariff barriers.  (12)The TFA requires developing countries to identify impediments to trade facilitation and commits developed countries to assist developing countries’ efforts to come into compliance with the obligations of the TFA. 
(13)The United States is the largest provider of trade capacity building assistance in the world, according to the United States Agency for International Development. In 2017, the United States Government obligated nearly $1,100,000,000 in trade capacity building efforts in over 130 countries, which were implemented by more than a dozen United States Government departments and agencies.  (14)There is no single coordinating agency for trade capacity building activities in the United States Government. Each agency has its own processes for ensuring proper and effective programming of its appropriated funds. 
(15)A clear, whole-of-government strategy is needed to leverage and coordinate limited trade capacity funds to implement the TFA, advance productive international trading relationships for United States businesses, workers, consumers, foreign trading partners, and promote inclusive economic growth and opportunity in developing countries.  3.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations, the Committee on Finance, and the Committee on Appropriations of the Senate.  (2)Private sectorThe term private sector means for-profit United States businesses and not-for-profit entities. 
(3)Trade capacity building assistanceThe term trade capacity building assistance means United States bilateral, regional, or multilateral assistance, the primary purpose of which is to support the following activities for developing countries: (A)Technical assistance to assist in acceding, implementing, and adhering to international trade agreements, including trade policy development, trade negotiations assistance, administrative management of trade obligations, regulatory reform related to trade agreements, and trade-related education. 
(B)Technical assistance to improve governance and transparency with respect to imports, exports, and international investment, including improvement of the investment climate and investor protections.  (C)Technical assistance to enable micro-, small-, and medium-size enterprises to trade and access markets more efficiently. 
(D)Technical assistance to establish and implement internationally recognized standards.  (E)Assistance to reduce nontariff barriers to trade at national borders, including technical assistance to reform and modernize customs operations and procedures and to expedite the movement, release, and clearance of goods, including goods in transit. 
(F)Assistance that will contribute directly and substantially to facilitating trade flows.  (4)Relevant executive branch agenciesThe term relevant executive branch agencies means any Federal department or agency that the President determines to be substantially involved in programs to provide trade capacity building assistance. 
4.Statement of policyIt is the policy of the United States to— (1)set strategic priorities for the efficient use of programs to provide trade capacity building assistance; 
(2)build self-sustaining institutional capacity in developing countries for expanding international trade to accelerate inclusive, broad-based economic growth, poverty reduction, and development, consistent with international obligations and commitments; and  (3)further the national interests of the United States by— 
(A)expanding prosperity through the elimination of barriers to trade and investment in developing countries;  (B)assisting developing country trading partners to identify and reduce barriers to the movement of goods in international commerce and to investment; 
(C)assisting developing country trading partners in undertaking reforms that will encourage economic growth and development; and  (D)supporting businesses in developing countries to engage in reform efforts to increase trade and investment, and integrate into global supply chains. 
5.Coordination and supervision of programs to provide trade capacity building assistance 
(a)In generalNotwithstanding any other provision of law, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the United States Trade Representative, shall— (1)have primary responsibility for overseeing and carrying out programs to provide trade capacity building assistance; 
(2)give priority to programs to provide such assistance for any developing country that— (A)has demonstrated progress in, and a commitment to, implementing the commitments under the World Trade Organization’s Trade Facilitation Agreement, including the establishment and maintenance of a national committee on trade facilitation and other relevant trade obligations and commitments, taking into accounts the country’s capacity building assistance needs; 
(B)has demonstrated consistent support for economic policies that promote the development of private enterprise;  (C)has expressed an interest in entering into a free trade agreement with the United States; 
(D)is designated by the President— (i)as an eligible sub-Saharan African country under the African Growth and Opportunity Act (19 U.S.C. 3703); or 
(ii)as a beneficiary developing country under section 502 or 506A of the Trade Act of 1974 (19 U.S.C. 2462 or 2466a); or  (E)has the potential to benefit the private sector and United States economy if such assistance is provided to the developing country; and 
(3)ensure that programs to provide trade capacity building assistance by relevant executive branch agencies are coordinate and not duplicated.  (b)Interagency task force on trade capacity building (1)EstablishmentNot later than 60 days after the date of enactment of this Act, the President shall establish an interagency task force to improve the effectiveness and efficiency of programs to provide trade capacity building assistance. 
(2)Chairperson; vice chairpersonThe Secretary of State, or the Secretary’s designee, shall serve as chairperson of the interagency task force. The Administrator of the United States Agency for International Development, or the Administrator’s designee, and the United States Trade Representative, or the Trade Representative’s designee, and shall serve as vice chairpersons of the interagency task force.  (3)MembershipThe President shall appoint to the interagency task force senior officials of— 
(A)the Department of Commerce;  (B)the Department of Agriculture; 
(C)the Department of the Treasury;  (D)the Department of Homeland Security, including at least one such senior official of U.S. Customs and Border Protection; 
(E)the Millennium Challenge Corporation;  (F)the United States Trade and Development Agency; and 
(G)other relevant executive branch agencies.  (4)Budget review and recommendation authorityThe interagency task force, in coordination with the Director of the Office of Management and Budget, shall— 
(A)review the expenditures of each of relevant executive branch agency with respect to programs to provide trade capacity building assistance; and  (B)report and make recommendations to the President on appropriate budget allocations to each such relevant executive branch agency with respect to programs to provide trade capacity building assistance. 
(5)Joint strategic planThe interagency task force, in consultation with relevant chiefs of mission and representatives of the private sector, shall develop a biennial joint strategic plan for programs to provide trade capacity building assistance that establishes detailed and clear objectives, common metrics, and specific goals for the efficient delivery of such assistance, including— (A)improving the effectiveness and efficiency of such assistance by improving coordination among— 
(i)relevant executive branch agencies, including diplomatic missions of the United States; and  (ii)international trade capacity building and technical assistance donors, including efforts to promote the best use of resources and avoid duplication, to share best practices, and to pursue regional solutions and common approaches, as appropriate; 
(B)improving consultation with the private sector to incorporate its operational expertise and experience with respect to the full range of trade barriers in developing countries and setting priorities and target particular barriers for reform;  (C)identifying and addressing structural weaknesses, systemic flaws, or other impediments to the effectiveness of such assistance across the relevant executive branch agencies with actionable recommendations to address such weaknesses, flaws, or other impediments; 
(D)setting priorities for such assistance to focus resources on developing countries in which such assistance can deliver the best value in identifying and eliminating barriers to trade and investment in such developing countries, including by fostering adherence to international trade obligations;  (E)developing appropriate performance measures and establishing yearly targets to monitor and assess progress toward such targets, including measures to terminate unsuccessful programs; and 
(F)providing estimates of the resources necessary to fulfill the priorities identified by the interagency committee.  (6)ReportNot later than one year after the date of the enactment of this Act, and biennially thereafter until the termination of the interagency task force under subsection (d), the task force shall submit to the President and the appropriate congressional committees a report that contains— 
(A)the joint strategic plan required under paragraph (5); and  (B)as appropriate, recommendations for changes to programs to provide trade capacity building assistance, including with respect to priorities for funding of such assistance. 
(c)Consistency with other trade obligationsThe interagency task force shall ensure that the joint strategic plan required under subsection (b)(5) is consistent with the international trade obligations of the United States.  (d)TerminationThe President may terminate the interagency task force shall after the submission of the second report required under subsection (b)(6). 
6.Mission responsibilitiesSection 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927) is amended by adding at the end the following new subsection:  (d)Trade capacity building assistance (1)In generalEach chief of mission to a developing country shall, working with the private sector and government of such country, as appropriate— 
(A)identify local country barriers to international trade and investment;  (B)advise the Secretary of State on the best use of trade capacity building assistance in such country; and 
(C)coordinate and supervise programs to provide trade capacity building assistance by relevant executive branch agencies present in such country (except for assistance under the control of a United States area military commander).  (2)DefinitionsIn this subsection, the terms trade capacity building assistance and relevant executive branch agencies have the meaning given such terms in section 3 of the Aid for Trade Act of 2019.. 
7.Limitations and conforming measures 
(a)Rule of constructionThis Act, and the amendments made by this Act, shall be implemented in a manner consistent with the duties and responsibilities of the Office of the United States Trade Representative as the agency with primary responsibility for developing, and for coordinating the implementation of, United States international trade policy under section 141 of the Trade Act of 1974 (19 U.S.C. 2171).  (b)Exception, qualificationSection 660(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2420(b)) is amended— 
(1)in paragraph (4), by striking or at the end;  (2)by moving the margin of paragraph (7) two ems to the left; 
(3)in paragraph (7), as so amended, by striking the period at the end and inserting ; or; and  (4)by inserting after paragraph (7), as so amended, the following new paragraph: 
 
(8)with respect to programs to provide trade capacity building assistance (as such term is defined in section 3 of the Aid for Trade Act of 2019), including training and technical assistance, provided to customs and transportation authorities and personnel in developing countries..  8.Report by the Comptroller General of the United States (a)In generalNot later than 2 years and 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees a report on programs to provide trade capacity building assistance. 
(b)Matters To be includedThe report required under subsection (a) shall include the following: (1)A review of the implementation of the joint strategic plan required under section 5(b)(5). 
(2)A description of interagency efforts to improve coordination and effectiveness of programs to provide trade capacity building assistance, including collaboration with the private sector, sharing of best practices, the development of common performance metrics, and efforts to reduce duplication.  (3)What is known about the impact of trade capacity assistance in supporting developing countries’ efforts to implement the World Trade Organization’s Trade Facilitation Agreement and advance the policy described in section 4. 
(4)What is known about progress made in working with donor countries to coordinate trade capacity building donor activities to ensure the effectiveness and reduce duplication of trade capacity building assistance activities.  (5)Recommendations to improve programs to provide trade capacity building assistance. 

